Citation Nr: 1546128	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right wrist degenerative joint disease with nodule.


REPRESENTATION

Veteran represented by:    Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to September 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination as to his service-connected right wrist disability since March 2012.  That examination report noted palmar flexion of 40 degrees, and dorsiflexion of 20 degrees in the Veteran's right wrist.  However, January 2013 private medical evidence submitted by the Veteran notes "[m]arked limited wrist ROM 10 deg DF 20 deg PF, min radial and ulnar deviation, significant guarding."  The Veteran also stated "I cannot move my right wrist left or right and extension/flexion is severely limited."  See September 2013 lay statement.  The January 2013 treatment record and the September 2013 lay statement suggest worsening since the March 2012 VA examination.  As such, this issue must be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his right wrist disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran the opportunity to identify any outstanding pertinent private or VA treatment records, to specifically include records from Orthopaedics of Brevard.  With any necessary assistance from the Veteran, such records should be obtained.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current extent and severity of his service-connected right wrist disability.  The entire claims file should be reviewed by the examiner.  Appropriate tests should be conducted, and all symptoms associated with the Veteran's service-connected right wrist disability should be reported in detail.

The examiner should conduct a thorough orthopedic examination of the Veteran's right wrist and provide a diagnosis of any pathology found.  The examiner should document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding of the right wrist on motion and the degrees at which guarding starts.  The examiner should consider the Veteran's lay statements regarding ankylosis and state whether the Veteran has a diagnosis of ankylosis.

The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination found in terms of additional range-of-motion loss, the examiner should so state.

The examination report should include a complete rationale for all opinions expressed.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




